Citation Nr: 0709604	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  99-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE
  
Entitlement to service connection for a right knee disability 
(musculoligamentous strain), to include as secondary to 
service connected residuals, shrapnel wound, bilateral legs.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied service connection on a direct or secondary basis for 
musculoligamentous strain, right knee.  The RO issued a 
notice of the decision in May 2005, and the veteran timely 
filed a Notice of Disagreement (NOD) in June 2005.  
Subsequently, in September 2005 the RO provided a Statement 
of the Case (SOC), and the veteran timely filed a substantive 
appeal.

The veteran did not request a hearing on this matter.  On 
appeal in January 2006 the Board remanded the case for 
further development, to include soliciting a VA medical 
opinion to address the question of whether the veteran's 
service-connected bilateral hip arthroplasties with scars and 
his service connected paresthesia of the lateral left 
malleolus aggravated his right knee disability beyond its 
natural progression.  The RO issued a Supplemental Statement 
of the Case in May 2006.  

In the instant case, the Board finds that the RO complied 
with the May 2005 Remand directive and therefore it may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	By a November 1945 decision, the RO granted service 
connection for residuals, shrapnel wounds of the bilateral 
legs, specifically for (a) a 10 cm curved, linear well-
healed scar attached to calf muscles at junction middle 
and lower 1.3 left leg post aspect, and (b) round small 
well healed scars anterior surface right leg.

2.	The medical evidence of record is in equipoise as to 
whether the veteran's service connected residuals of 
shrapnel wounds of the left leg aggravated his right knee 
disability by a degree that is mild or slight.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, 
secondary service connection for a right knee disability on 
an aggravation basis, by a degree that is mild or slight, is 
warranted.  38 U.S.C.A. §  5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.310 (2006), to include as amended by 71 
Fed. Reg. 52744 (Sept. 7, 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for a 
right knee disability is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. Law & Regulations
a. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis

a. Factual Background
By a November 1945 decision, the RO granted service 
connection for residuals, shrapnel wounds to the bilateral 
legs, specifically for a 10 cm curved, linear well-healed 
scar attached to calf muscles at junction middle and lower 
1/3 left leg post aspect and for round small well healed 
scars anterior surface right leg.

In December 2002 the veteran underwent a VA examination by 
Dr. I.W., who had reviewed the claims file.  After a physical 
examination, he diagnosed the veteran with old shrapnel 
wounds below the right knee and to the left lower leg as well 
as a recent right tibia fracture.      

In July 2003, the veteran submitted to a VA examination by 
Dr. J.H.W., who had reviewed the veteran's claims file.  
After a physical examination, he diagnosed the veteran with 
diffuse degenerative joint disease (DJD) of the knees, 
bilateral hands and wrists, shoulders and hips.  He stated 
that although certainly much of this was independent of his 
service-connected injuries, the veteran still probably had 
some subtle gait disturbance from his left lower extremity 
injury and there was probably some mild contribution from 
that to the development of his weight bearing DJD, 
specifically his knees and hips.  Dr. J.H.W. conveyed that he 
could not determine the degree of contribution, but that it 
would likely be mild.      

A May 2004 VA medical examination report by Dr. I.W. contains 
a diagnosis of musculoligamentous strain, both knees.  At 
this time, Dr. I.W. had reviewed the claims file and noted 
degenerative changes to the right knee by X-ray in 1997.  He 
also indicated that with respect to any nexus between the 
veteran's right knee disability and his military service, 
"the only item that I can relate to the veteran's military 
service and his shrapnel wound includes the changes in the 
hips."  (Service connection is in effect for a bilateral hip 
disability-see below.)  Other than that, Dr. I.W. stated that 
any further explanations would constitute speculation, as the 
record did not contain specific documentation about the other 
joints apart from the degenerative changes.  

He further conveyed that it would be impossible to determine 
the status of the right knee some years ago other than 
relying on previous X-rays, but noted that "concerning the 
right hip and both knees, I feel this veteran most likely has 
longstanding generalized osteoarthritis which has affected 
these and other joints, which most likely would have occurred 
regardless of whether he had a shrapnel wound or not."  At 
the same time, however, Dr. I.W. stated that the veteran's 
"altered stance, altered gait and altered mechanics of 
ambulation could easily have aggravated pains in . . . both 
knees because of these altered mechanics."  He again 
asserted that if the veteran had not had a well-healed scar 
on the calf muscle of the lower leg it was at least as likely 
as not that he would still have bilateral knee problems 
because he had generalized osteoarthritis.  But Dr. I.W. then 
conveyed that his "medical consideration supporting that the 
knees were made worse by the old shrapnel wound include 
altered stance, altered gait, and altered mechanics of 
ambulation and trying to favor this wound over the years by 
limping, which would force other joints to take the brunt of 
ambulation."         

In May 2005, Dr. I.W. offered a medical opinion with respect 
to the etiology of the veteran's right knee disability.  He 
noted that the veteran had a Baker's cyst of the right knee 
in 1989 and degenerative changes in 1997.  However, he 
indicated that "I do not have enough documentation to 
support whether this veteran's left knee arthroplasty and 
right knee strain are due to his old injuries to the left leg 
and his subsequent arthroplasties to the hips.  I still feel 
it would be speculation to state this because there is not 
enough medical information available to create any nexus 
between these."  Dr. I.W. also stated that the veteran's 
knee disabilities were not secondarily related to military 
service, again opining that he "cannot determine whether the 
. . . right knee strain [is] directly related to service.  
This would be speculation to state because of a lack of 
information."  

By a May 2005 RO decision, the veteran was service connected 
for a bilateral hip arthroplasties, as secondary to service 
connected 10cm curved, linear, well-healed scar attached to 
calf muscles at junction middle and lower 1/3 of left leg 
posterior aspect, effective July 2003.

In an April 2006 VA medical opinion, Dr. I.W., who again 
reviewed the claims file, conveyed that he sought to present 
an opinion as to the likelihood that the veteran's service 
connected hip replacements with scars and service connected 
paresthesias of the left ankle had aggravated his right knee 
disability beyond its natural progression.  He noted that the 
veteran had a left knee replacement in 1991, bilateral hip 
replacements, and that prosthesis was found to be stable on 
1999 X-rays.  As for the right knee, X-ray reports revealed 
degenerative joint disease in 1997, and the veteran broke the 
tibia and fibula just below the right knee after a fall in 
2001, the latter of which required operative intervention.  
Thereafter, the veteran's right leg continued to be swollen, 
and he had numerous other medical issues.  

After a review of all this evidence, Dr. I.W. stated that it 
would be resorting to speculation to state whether the 
veteran's hip replacements and lateral left 
malleolus/paresthesia issue aggravated his right knee 
disability beyond the natural progress of the disease, as 
"there are so many other contributing medical and orthopedic 
issues that make this impossible to define or delineate.  In 
other words, he has so many other complicating medical 
problems, that it would be resorting to speculation to state 
whether one, some, or any/all of these contributed to a 
worsening of his right knee disability beyond the natural 
progression.  This would be speculation."        

b. Discussion 
The Board determines that the evidence of record falls in 
approximate equipoise regarding whether the veteran's service 
connected residuals of shrapnel wounds of the legs aggravated 
his right knee disorder, in which case the veteran receives 
the benefit of the doubt in his favor.  Specifically, Dr. 
J.H.W.'s July 2003 opinion weighs in favor of the veteran's 
claim, as he concluded that the veteran's service connected 
left leg residuals, shrapnel wound, probably made some mild 
contribution to the development of his DJD, specifically in 
the hips and the knees.  Dr. I.W.'s May 2004 opinion 
similarly indicated that the veteran's documented altered 
stance, altered gait and altered mechanics of ambulation, 
coupled with his favoring of the left leg over the years by 
limping, supported a conclusion that the veteran's knees were 
made worse by the service connected residuals, left leg 
wound, as it would have forced other joints to assume the 
brunt of ambulation.  On the other side, weighing against the 
veteran's secondary service connection claim are Dr. I.W.'s 
May 2005 and April 2006 opinions, where he stressed that it 
would be mere speculation to opine whether the veteran's 
service connected lateral left leg disability or his 
bilateral hip replacements had worsened his right knee malady 
beyond its natural progression, given the lack of sufficient 
documentation.  In such a circumstance, the Board determines 
that these opposing conclusions roughly balance each other 
out, rendering such evidence in relative equipoise.  
Accordingly, the veteran receives the benefit of the doubt, 
and the service connection claim for a right knee disability, 
as secondary to service connected residuals, shrapnel wound 
to the left leg, is granted.   

The Board is cognizant of the recent amendment to 38 C.F.R. 
§ 3.310, which, as noted above, prescribes that VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 71 Fed. Reg. 52744 (Sept. 7, 2006).  In this 
case, the preponderance of the medical evidence showing 
aggravation indicates that the degree of aggravation was mild 
or slight.  Range of motion and other pertinent clinical 
findings are also of record for the RO to properly rate the 
disability with consideration of the degree of aggravation 
shown.     


ORDER

Secondary service connection for a right knee on the basis of 
aggravation is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


